Cohn, J.
(dissenting). At the time of the execution of the alleged compromise agreements, the three infants affected thereby were over the age of fourteen years; Ruth Armour was twenty years of age; Rachel Armour was nineteen and Toby Armour was sixteen. Under paragraph (b) of subdivision 4 of rule 294 of the Rules of Civil Practice it is required that the acknowledged consents of infants over the age of fourteen years whose rights are sought to be compromised in a lawsuit, must be attached to the compromise agreement. In. this record there is no evidence that such consents were ever solicited or obtained. Without such written consents, the compromise agreements may not be approved, and the judgments and orders appealed from, which are based upon these agreements, are erroneous.
Rules of Civil Practice adopted pursuant to section 83 of the Judiciary Law, unless they are inconsistent with a statute or constitutional provisions, have the force and effect of law (Matter of Moore, 108 N. Y. 280) and are binding on those courts to which they apply (Matter of Wills, 162 App. Div. 775; Laudato v. Landgarten, 186 Misc. 337, 340, supra).
Quite apart from the fact that the amounts involved might represent adequate compensation for the claims asserted, and without in any manner reflecting upon the services rendered by the special guardians and their recommendations with respect to the settlement, the judgments here should not be permitted to stand because of failure to comply with the Rules of Civil Practice, which have the force and effect of statute.
Accordingly, I dissent and vote to reverse the orders and judgments appealed from.
Peck, P. J., Does and Beeitel, JJ., concur with Bastow, J.; Cohn, J., dissents and votes to reverse in opinion.
Judgment and order, so far as appealed from, affirmed, with costs. Settle order on notice.